                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA                  §
                                          §
V.                                        §
                                          §      No. 3:20-cr-343-E (2)
KRISTOPHER JOHNNY MAGEE,                  §
                                          §
             Defendant.                   §

                    MEMORANDUM OPINION AND ORDER

      In an Order Accepting Report and Recommendation of the United States

Magistrate Judge Concerning Plea of Guilty, dated April 13, 2021, United States

District Judge Ada Brown has referred this matter to the undersigned United States

magistrate judge for a hearing to determine whether it has been clearly shown that

there are exceptional circumstances under 18 U.S.C. § 3145(c) why Defendant

Kristopher Johnny Magee should not be detained under 18 U.S.C. § 3143(a)(2) and

whether it has been shown by clear and convincing evidence that Defendant Kristopher

Johnny Magee is not likely to flee or pose a danger to any other person or the

community if released under 18 U.S.C. § 3142(b) or (c). See Dkt. No. 97 at 1.

                                    Background


      Defendant is set for sentencing before Judge Brown on August 13, 2021. See Dkt.

No. 98. A[W]hether a defendant should be released pending trial and whether a

defendant should be released pending sentencing or appeal are distinct inquiries




                                          -1-
governed by different provisions of the Bail Reform Act.@ United States v. Lee, 31 F.

App=x 151, No. 01-30876, 2001 WL 1747632, at *1 (5th Cir. Dec. 4, 2001).


      AThe provisions of 18 U.S.C. ' 3143 govern release pending sentencing or

appeal.@ FED. R. CRIM. P. 46(c). 18 U.S.C. ' 3143(a)(2) dictates that the Court Ashall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds

there is a substantial likelihood that a motion for acquittal or new trial will be granted;

or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.@ 18 U.S.C. ' 3143(a)(2).


      On July 22, 2020, the undersigned United States magistrate judge released

Defendant subject to an Order Setting Conditions of Release. See Dkt. No. 22.


      AThe provisions of 18 U.S.C. ' 3143 govern release pending sentencing or

appeal.@ FED. R. CRIM. P. 46(c). 18 U.S.C. ' 3143(a)(2) dictates that the Court Ashall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds

there is a substantial likelihood that a motion for acquittal or new trial will be granted;



                                            -2-
or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.@ 18 U.S.C. ' 3143(a)(2).


      Defendant, as ordered, filed a motion for continued pretrial release in which he

identifies the exceptional circumstances under 18 U.S.C. § 3145(c) that he contends

justify his continued release post-conviction and in which he addresses whether he is

likely to flee or pose a danger to any other person or the community if released under

18 U.S.C. § 3142(b) or (c) pending sentencing. See Dkt. No. 105.


      The Court held a hearing on May 25, 2021 on the matters referred by Judge

Brown, at which Defendant appeared in person and through counsel and the

government=s counsel appeared. See Dkt. No. 107.


                           Legal Standards and Analysis


      As a preliminary matter, Defendant is subject to mandatory detention under

Section 3143(a)(2) because he has, on a guilty plea, now been adjudged guilty of a

violation of 21 U.S.C. § 846. See Dkt. Nos. 90, 93, & 97. That is Aan offense in a case

described in subparagraph (A) ... of subsection (f)(1) of section 3142,@ specifically, Aan

offense for which a maximum term of imprisonment of ten years or more is prescribed

in the Controlled Substances Act (21 U.S.C. 801 et seq.).@




                                           -3-
      Defendant therefore must be detained pursuant to 18 U.S.C. ' 3143(a)(2) unless

he meets the conditions of release set forth in Section 3143(a)(2) or 18 U.S.C. ' 3145(c).

Release of Aa person who has been found guilty of an offense in a case described in [18

U.S.C. ' 3142(f)(1)(A)] and is awaiting imposition or execution of sentence@ requires

that Athe judicial officer finds by clear and convincing evidence that the person is not

likely to flee or pose a danger to any other person or the community.@ 18 U.S.C. '

3143(a)(2)(B); see also United States v. Morrison, 833 F.3d 491, 506 (5th Cir. 2016) (AThe

decision to detain Jacqueline after conviction is a common one because of the

presumption in favor of detention that attaches to a convicted defendant. See 18 U.S.C.

' 3143.@); United States v. Lopez, 504 F. App=x 297, 298 (5th Cir. 2012) (AA defendant

who has been convicted >shall ... be detained= pending sentencing >unless the judicial

officer finds by clear and convincing evidence that the person is not likely to flee or pose

a danger to the safety of any other person or the community if released.= Thus, there is

a presumption against release pending sentencing.@ (footnotes omitted)). As the United

States Court of Appeals for the Fifth Circuit has repeatedly recognized, Federal Rule

of Criminal Procedure 46(c) and Section 3143(a)(1) impose a burden on a convicted

defendant seeking release pending sentencing to show by clear and convincing evidence

that she or he is not a flight risk or a danger to the community. See 18 U.S.C. '

3143(a)(1); FED. R. CRIM. P. 46(c) (AThe burden of establishing that the defendant will

not flee or pose a danger to any other person or to the community rests with the




                                            -4-
defendant.@); United States v. Lockett, 549 F. App=x 269 (mem.), No. 13-11097, 2013 WL

6623771, at *1 (5th Cir. Dec. 17, 2013).


      Further, Defendant must meet the conditions of release set forth in Section

3143(a)(2)(A) or 3145(c). Defendant cannot, and does not claim that he can, satisfy the

Section 3143(a)(2)(A) showing that there is a substantial likelihood that a motion for

acquittal or new trial will be granted or that an attorney for the government has

recommended that no sentence of imprisonment be imposed on Defendant.


      18 U.S.C. ' 3145(c) provides that A[a] person subject to detention pursuant to [18

U.S.C. '] 3143(a)(2) or (b)(2), and who meets the conditions of release set forth in [18

U.S.C. '] 3143(a)(1) or (b)(1), may be ordered released, under appropriate conditions,

by the judicial officer, if it is clearly shown that there are exceptional reasons why such

person=s detention would not be appropriate.@ As reflected in the Report and

Recommendation Concerning Plea of Guilty [Dkt. No. 93], Section 3145(c) provides an

alternative basis for pre-sentencing release under Aexceptional circumstances,@ so long

as Defendant also makes the required showing under Section 3143(a)(1) and

3143(a)(2)(B) – that is, by clear and convincing evidence that Defendant is not likely to

flee or pose a danger to the safety of any other person or the community if released

under 18 U.S.C. ' 3142(b) or 3142(c) pending sentencing. See United States v. Carr, 947

F.2d 1239, 1240 (5th Cir. 1991).




                                            -5-
      The Court finds that Defendant has made the required showing that he is not

likely to flee or pose a danger to the safety of any other person or the community if

continued on release. As Defendant explains in his Motion for Continued Pretrial

Release, he “meets the conditions of 18 U.S.C. § 3143(a)(1) – he is not likely to flee or

pose a danger to the community –” where,[s]ince the pendency of this case, Mr. Magee

has been on pretrial release and has met all the terms of that release in exemplary

fashion, including a GPS monitor he has worn the whole time. He has made every court

appearance and has never appeared before this Court on an allegation of a pretrial

release violation.


            Mr. Magee has no criminal history to speak of, no prior criminal
      convictions, nor any prior arrests. Mr. Magee also runs his own small
      business and has five young children he provides for.
      ….
              In the roughly ten (10) months this case has been pending, Mr.
      Magee has demonstrated by clear and convincing evidence that he is
      unlikely to flee and that he poses no danger to any other person or to the
      community. He is a hard-working family-oriented man with significant
      ties to the community. He is a small business owner and the vast majority
      of his family and friends reside in the community here. Mr. Magee has
      never missed – or been late for – a court appearance before this Court or
      a federal magistrate. He has been fully compliant with the instructions
      and conditions placed upon him, including a GPS monitor, while on
      pretrial release and has given no reason to any agent or officer of the court
      to believe he intends on fleeing this jurisdiction.
             He also poses no danger to any person or to the community. Mr.
      Magee has no prior convictions, and no prior arrests. His conduct while on
      pretrial release has been exemplary, and the government can identify no
      potential dangers should he be released. Over ten (10) months of his
      proven compliance with the conditions of pretrial release as well as his


                                           -6-
      willingness to accept responsibility for his actions demonstrate by clear
      and convincing evidence that he is neither a flight risk nor danger to the
      community.
Dkt. No. 105 at 1, 3-4.


      The issue of Defendant=s presentencing release therefore turns on whether Ait is

clearly shown that there are exceptional reasons why [Defendant=s] detention [pending

sentencing] would not be appropriate.@ 18 U.S.C. ' 3145(c). In support of that showing,

Defendant explains:


            A number of exceptional reasons make Mr. Magee’s detention
      pending sentencing inappropriate.
            Mr. Magee’s complete lack of any criminal history, his extensive
      family obligations, his operating a business in which his livelihood is
      derived by it, and his outstanding performance while on pretrial release
      are each unique aspects of this case.
             Based on the unique circumstances of his life and family
      obligations, and with no prior convictions, Mr. Magee is an excellent
      candidate for a minimum-security facility. Successful self-surrender after
      sentencing would lower his security designation and help to ensure his
      placement in such a facility. In sum, Mr. Magee has much to lose and little
      to gain by failing to maintain his exemplary performance on pretrial – or
      presentence – release. These considerable disincentives for flight are
      additional exceptional reasons that make Mr. Magee’s detention pending
      sentencing unnecessary and inappropriate.
      ….
            [] Defendant respectfully requests this Honorable Court to grant
      this Motion and to permit Mr. Magee his continued release pending
      sentencing or for at least 90 days in order to get his children provided for
      and sell his business.
Dkt. No. 105 at 3-5.




                                          -7-
      The government did not take a position and deferred to the Court.


      The United States Court of Appeals for the Fifth Circuit has explained that the

Aexceptional reasons@ provision Awas added to ' 3145(c) with the mandatory detention

provisions of ' 3143(a)(2) and (b)(2) and was apparently designed to provide an avenue

for exceptional discretionary relief from those provisions.@ Carr, 947 F.2d at 1240. The

United States Court of Appeals for the Second Circuit offers a working definition of

Aexceptional reasons@: Aa unique combination of circumstances giving rise to situations

that are out of the ordinary.@ United States v. DiSomma, 951 F.2d 494, 497 (2d Cir.

1991). That court also explained that, in assessing reasons proffered as the basis for

release under Section 3145(c), Aa case by case evaluation is essential.@ Id. The United

States Court of Appeals for the Eighth Circuit has similarly explained that

A>exceptional= means >clearly out of the ordinary, uncommon, or rare.=@ United States v.

Little, 485 F.3d 1210, 1211 (8th Cir. 2007) (citation omitted). One court has explained

that, Ato avoid emasculating the mandatory detention statute[,] >exceptional reasons

review is limited to determining whether remanding the defendant to custody until

sentencing would be tantamount to subjecting individuals to unjust detention.=@ United

States v. Thomas, No. 10-cr-229, 2010 WL 3323805, at *2 (D.N.J. Aug. 20, 2010)

(quoting United States v. Christman, 712 F. Supp. 2d 651, 655 (E.D. Ky. 2010)).


      District courts in this circuit have noted a variety of circumstances that do not

rise to the level of exceptional. See United States v. Cyrus, No. 10-0228-04, 2010 WL




                                          -8-
5437247, at *1-*2 (W.D. La. Dec. 27, 2010) (need to Asecure his home and attend to

other personal matters@ were not exceptional reasons justifying release pending

sentencing); United States v. Douglas, 824 F. Supp. 98, 99-100 (N.D. Tex. 1993)

(defendant=s cooperation with the government that subjected him to potential

retaliation by co-defendants and his attempts at rehabilitation did not constitute

exceptional reasons); United States v. Dempsey, No. 91-098, 1991 WL 255382, at *1-*2

(E.D. La. Nov. 19, 1991) (poor health, emotional and mental problems, and need to

properly prepare his business and his family for his long absence were not exceptional

circumstances); United States v. Scott, No. 1:95-CR-80-1, 1995 WL 723752, at *1-*2

(E.D. Tex. Nov. 22, 1995) (need to assist parent was a purely personal reason that was

no more exceptional than those routinely rejected by courts); see also United States v.

Landry, No. CR 15-32-JWD-SCR, 2015 WL 5202458, at *2-*4 (M.D. La. Sept. 4, 2015);

United States v. Posada, 109 F. Supp. 3d 911, 912-16 (W.D. Tex. 2015).


      The facts that Defendant urges as exceptional circumstances, including his

compliance with his conditions of pretrial release, are certainly commendable. But the

Court determines – as have many other courts when presented with similar arguments

for presentencing release – that Defendant=s proffered reasons for continuing his

release do not individually give rise to a situation that is out of the ordinary. But the

Court determines that all of the circumstances that Defendant asserts are, taken

together at this point in time, a unique combination of circumstances giving rise to a

situation that is out of the ordinary. Among other circumstances, Defendant presents


                                           -9-
what the Court believes to be valid family- related concerns that, combined with this

compliance to date, including his steady employment and need to sell his business

before his incarceration, amount to a situation in which Defendant’s detention pending

his sentencing hearing in 3 months in August 2021 would not be appropriate.


                                     Conclusion


      The Court finds that Defendant Kristopher Johnny Magee has presented so

unique a combination of circumstances that is so clearly out of the ordinary, uncommon,

or rare as to justify ordering release pending sentencing under 18 U.S.C. ' 3145(c) and

that Mr. Magee met his burden to clearly show exceptional circumstances why he

should not be detained pending sentencing – that is, exceptional reasons why his

detention would not be appropriate – and to show by clear and convincing evidence that

he is not likely to flee or pose a danger to any other person or the community if she

remains on release under 18 U.S.C. ' 3142(c). Defendant Kristopher Johnny Magee is

ORDERED to remain on release, subject to the Court’s Order Setting Conditions of

Release [Dkt. No. 22], pending his sentencing before Judge Brown.


      SO ORDERED.

      DATED: May 25, 2021




                                          DAVID L. HORAN
                                          UNITED STATES MAGISTRATE JUDGE



                                         -10-
